Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 6/19/20.  As directed by the amendment, claims 1-15 have been cancelled and claims 16-36 have been added.  As such, claims 16-36 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 6/19/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through reference is not being considered at this time as at least an English language abstract, or some other suitable explanation of relevance, has not been provided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 142 and 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate both the passage and the check valve.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Note the term “comprising” (line 1, two instances) and “comprises” (line 4, 5, and 8) is improper language for an abstract.  Examiner suggests amending to read –including—and –includes--.
The disclosure is objected to because of the following informalities: the language “two protuberances 62 90 and 91 (pg. 14 line 21-22) is objected to for a typographical error; Examiner suggests amending to read –two protuberances 90 and 91--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the language “the air duct” (line 14) is unclear as line 12 sets forth the possibility of plural air ducts with the language “at least one air duct” and it is unclear if the language in line 14 is referring to all of, or a particular subset of, the possible plural air ducts.  Examiner suggests amending to read –the at least one air duct--.
Regarding claim 26, the limitation that the lower edge of the main nasal part is disposed between the main housing for the nose and the plate portion is unclear as the main nasal part is defined by element 15 in Fig. 3 and 7 of the disclosure, which includes plate portion 35 and main housing 16 and it is unclear how the lower edge of the main nasal part can be disposed between plate portion 35 and main housing 16 as the main nasal part includes the plate portion and main housing and its lower edge 
Regarding claim 36, the claim is dependent on claim 15, a cancelled claim, and thus the metes and bounds of the claim cannot be ascertained.  For examination purposes this claim will be treated as if dependent on claim 16.
Claims 17-25 and 27-35 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 and 31 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 20 and 31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 20, the language “the faceplate extends in front of a mouth of a user” (line 1-2) appears to claim the human body, which is non-statutory subject matter.  In order for the faceplate to extend in front of the mouth, the user must be present in the claimed invention.  Examiner suggests amending to read –the faceplate is configured to extend in front of a mouth of a user--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18-21, 25, 28, 31, 34, and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (2019/0118915).
Regarding claim 16, Xiao shows a diving mask (see Fig. 1-7 for example) which includes a body provided with a faceplate including an upper part (see Fig. 3, body defined by elements 10, 60, and half of element 8, bisected into two lateral halves for example, and including faceplate 12, see para. 0030, which includes an upper part which is a transparent lens section 12, see Fig. 1), and a flexible skirt including a partition delimiting an upper chamber for viewing from a lower chamber for breathing (see Fig. 3, flexible skirt defined by elements 50 and the other half of element 8, see para. 0029, partition 
Regarding claim 18, the Xiao device’s faceplate includes a lower part, the main nasal part including a lower edge secured in a sealed manner to an upper edge of the lower part of the faceplate (see Fig. 3, lower part of faceplate including elements such as 4, main nasal part being half of element 8, 
Regarding claim 19, the Xiao device’s faceplate includes a central opening having an upper edge and a lower edge between which the main nasal part extends at least partly (see Fig. 1 and 3 for example, central opening 6 having upper and lower edges between which the main nasal part, half of element 8, bisected into two lateral halves for example, extends at least partly).
Regarding claim 20, the Xiao device’s faceplate extends in front of a mouth of the user (see Fig. 1-5 and para. 0030 for example).
Regarding claim 31, the Xiao device’s lower part of the faceplate extends in front of the mouth of the user (see Fig. 1-5 and para. 0030 for example).
Regarding claim 21, the Xiao device’s main nasal part includes at least one lateral projection projecting along one side of a plane of symmetry of the mask (see Fig. 1, 3, and 4 for example, the main nasal part being half of element 8, bisected into two lateral halves for example, and including lateral projection being the corresponding lateral half of 8a).
Regarding claim 25, the Xiao device’s main nasal part includes a plate portion projecting under the main housing and extending against the faceplate (see Fig. 1, 3, and 4 for example, the main nasal part being half of element 8, bisected into two lateral halves for example, and including a plate portion being the underside half of element 8a or the lateral half of 8a which extends against faceplate as shown).
Regarding claim 28, the Xiao device’s auxiliary nasal part includes a plate portion projecting under the auxiliary housing and being secured to the faceplate (Fig. 1, 3, and 4 for example, the auxiliary nasal part being the other half of element 8, bisected into two lateral halves for example, and including a plate portion being the underside half of element 8a which is secured to the faceplate as shown).

Regarding claim 36, the Xiao device’s partition is arranged to be supported above the nose of a user in such a way that the nose and mouth of the user are located in the lower chamber, while the eyes of the user are located in the upper chamber (see Fig. 3-5 and para. 0030 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao.
Regarding claim 30, the Xiao device is silent as to the skirt and main nasal part being made of one and the same part; however, one of ordinary skill in the art would have found it obvious to modify the Xiao device such that the skirt and main nasal part are made of one and the same piece in order to cut down on manufacturing steps (provide construction of the main nasal part and skirt as one piece).  See MPEP 2144.04 V B.

Claim 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Shiue (2017/0334531).
Regarding claim 24, the Xiao device is silent as to the main nasal part being overmolded on the upper part of the faceplate; however, this appears to be a product-by-process limitation which MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  However, Shiue teaches a similar device which includes connection/manufacturing of the device using the well-known technique of overmolding (see Shiue para. 0048 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Xiao device to overmold the main nasal part on the upper part of the faceplate, as this is a well-known technique in the art and would have been obvious to try to manufacture the device.
.

Allowable Subject Matter
Claims 17, 29, 35, 22, 23, 33, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as correction of 112 issues.

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, the limitations set forth in the above mentioned dependent claims including the intervening claims.  The prior art references relied upon above and mentioned below as pertinent art, does not read on the claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xiao (EP 3,626,596) discloses a diving mask snorkel combination with the ability to pinch the user’s nose to equalize pressure in the ears, Shiue (2008/0196714) discloses a diving mask that is configured to allow the user’s nose to be pinched to assist in equalizing pressure in the ears, Caprice et al. (2016/0297505), Liu (6,668,823), Katehis (3,345,984), and Liao (2018/0065719) are all directed towards related diving mask and snorkel combinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785